Henley, C. J.
This was a vacation appeal. Appellant did not make the coparties to the judgment from which this appeal is taken co-appellants. This was necessary. In the case of Owen v. Dresback, 154 Ind. 392, the Supreme Court said: “In McKee v. Root, 153 Ind. 314, this court said: ‘It is settled law that to give this court jurisdiction of this appeal, the same being a vacation, and not a term-time appeal, appellants should have made all their coparties to the judgment co-appellants with them in this court, and for their failure to do so the appeal must be dismissed.’ This principle is supported by the following authorities: Brown *659v. Trexler, 132 Ind; 106; Gourley v. Embree, 137 Ind. 82; Gregory v. Smith, 139 Ind. 48; State v. Hodgin, 139 Ind. 498; Benbow v. Garrard, 139 Ind. 571; Wood v. Clites, 140 Ind. 472; Inman v. Vogel, 141 Ind. 138; Vordermark v. Wilkinson, 142 Ind. 142; Denke-Walter v. Loeper, 142 Ind. 657; Lee v. Mozingo, 143 Ind. 667; Shuman v. Cottis, 144 Ind. 333; Midland R. Co. v. St. Clair, 144 Ind. 363; Roach v. Baker, 145 Ind. 330; Stults v. Gibler, 146 Ind. 501; Abshire v. Williamson, 149 Ind. 248; Grist v. Wayne, etc., Assn., 151 Ind. 245; Michigan, etc., Ins. Co. v. Frankel, 151 Ind. 534; Ewbank’s Manual, §146.”
Appeal dismissed.